DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed August 11, 2022.  Claims 1, 4, and 7 have been amended.  Claims 8, 9, 16, 21-23, 33, 38, 41, 42, 44, 46, 48, 51, 59-61, 64-68, and 79-90 have been cancelled.  Claims 1, 4, and 7 are currently pending and under examination.

This application is a National Stage application of International Application No. PCT/US2018/012082, filed January 2, 2018, which claims benefit of priority to U.S. Provisional Application No. 62/441918, filed January 3, 2017, and U.S. Provisional Application No. 62/449974, filed January 24, 2017.

Withdrawal of Rejections:

	The rejection of claims 1, 4, and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
The previous rejection of claims 1, 4, and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
The rejection of claims 1 and 4 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more, is withdrawn.


Modified/New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites in relevant part “wherein the Pseudomonas chlororaphis strain or variant thereof confers a positive agricultural trait or benefit to a crop plant relative to a control crop plant not treated with the Pseudomonas chlororaphis strain.”  This limitation is indefinite, because it is unclear if the control is intended to be compared to just the Pseudomonas chlororaphis strain, or instead to the Pseudomonas chlororaphis strain or variant thereof. 
Claim 4 as amended recites the “Pseudomonas chlororaphis strain of claim 1”; this limitation is indefinite, because claim 1 refers to a “freeze dried Pseudomonas chlororaphis strain or a variant thereof.”  As such, it is unclear if the “Pseudomonas chlororaphis strain of claim 1” is intended to refer to the previously recited freeze dried Pseudomonas chlororaphis strain or a variant thereof, or to a different Pseudomonas chlororaphis strain.
Claim 7 as amended recites a “pure or substantially pure culture or population of the Pseudomonas strain or variant thereof of claim 1.”  This claim is indefinite, because claim 1 refers to a “freeze dried Pseudomonas chlororaphis strain or a variant thereof.”  As such, it is unclear if the “Pseudomonas strain or variant thereof of claim 1” is intended to refer to the previously recited freeze dried Pseudomonas chlororaphis strain or a variant thereof, or to a different Pseudomonas strain and variant.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claim recites a pure or substantially pure culture or population of the Pseudomonas strain or variant thereof of claim 1, which is the Pseudomonas strain deposited as ATCC accession number PTA-123716, or variant thereof having a 16S rDNA sequence comprising the nucleotide sequence of SEQ ID NO: 1.  This judicial exception is not integrated into a practical application because only a culture or population of a microorganism is claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only a pure or substantially pure culture or population of the Pseudomonas strain or variant is claimed.
With regard to Step 1, the culture or population of the microorganism as claimed in claim 7 is a composition of matter.  
With regard to Step 2A, prong one, claim 7 encompasses a pure or substantially pure culture or population of the Pseudomonas strain or variant thereof of claim 1, which is the Pseudomonas strain deposited as ATCC accession number PTA-123716, or variant thereof having a 16S rDNA sequence comprising the nucleotide sequence of SEQ ID NO: 1.  Thus, claim 7 is generally directed to a pure or substantially pure culture or population of the Pseudomonas strain or variant.  It is indicated in the Specification that the Pseudomonas strain deposited as ATCC accession number PTA-123716 was isolated from the rhizosphere of a corn plant grown in a controlled environment using soil obtained from a native prairie location in Iowa, USA (see Spec. Para. 153).  Thus, it appears that the Pseudomonas strain deposited as ATCC accession number PTA-123716 is a natural strain that has been isolated, wherein this natural strain comprises the sequences as claimed.  As such, the pure or substantially pure culture or population of the Pseudomonas strain or variant of claim 7, is deemed to be a natural product.  It is noted that there is no limitation in claim 7 that requires the Pseudomonas strain or variant in the culture or population to be freeze dried as in claim 1. 
With regard to Step 2a, Prong two, claim 7 does not recite any elements in addition to the pure or substantially pure culture or population of the Pseudomonas strain or variant.  As such, there is no additional element in claim 7 that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the natural pure or substantially pure culture or population of the Pseudomonas strain or variant, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2b, claim 7 does not recite any elements in addition to the natural pure or substantially pure culture or population of the Pseudomonas strain or variant.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  
For the forgoing reasons, claim 7 is not deemed to encompass patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cerf et al. (IDS; US 2014/0007292; Published 2014).
With regard to claims 1, 4, and 7, Cerf et al. teach the Pseudomonas chlororaphis strain SS44C4, wherein the strain is freeze-dried, as well as a biologically pure culture of Pseudomonas chlororaphis strain SS44C4 (Para. 217; Para. 503, Line 1-6).  The Pseudomonas chlororaphis strain SS44C4 is applied to a crop plant part to increase disease resistance, including against Lygus hesperus (Abs.; Para. 217; Example 1), which is conferring a positive agricultural trait or benefit to a crop plant treated with the Pseudomonas chlororaphis strain, and which includes a decreased disease severity or symptoms relative to a control plant. 
While Cerf et al. do not specifically teach that the Pseudomonas chlororaphis strain is Pseudomonas chlororaphis PTA-123716, as Pseudomonas chlororaphis strain SS44C4 is likewise effective for increasing disease resistance when applied to a crop plant, Pseudomonas chlororaphis strain SS44C4 appears to be the same strain as Pseudomonas chlororaphis PTA-123716.  Alternatively, it would have been obvious to one of ordinary skill in the art from the teachings of Cerf et al. to utilize a Pseudomonas chlororaphis strain, or variant thereof, that is likewise effective for increasing disease resistance when applied to a crop plant, including Pseudomonas chlororaphis PTA-123716, or a variant thereof comprising a 16S rDNA comprising the nucleotide sequence of SEQ ID NO: 1.

Response to Arguments

	With regard to Cerf et al., Applicant urges that Cerf et al. do not teach a Pseudomonas chlororaphis strain or variant comprising a 16S rDNA comprising the nucleotide sequence of SEQ ID NO: 1.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
As currently recited, claim 1 only requires the variant to comprise the 16S rDNA sequence of SEQ ID NO: 1, and not Pseudomonas chlororaphis PTA-123716.  While Cerf et al. do not specifically teach that the Pseudomonas chlororaphis strain is Pseudomonas chlororaphis PTA-123716, as Pseudomonas chlororaphis strain SS44C4 is likewise effective for increasing disease resistance when applied to a crop plant, Pseudomonas chlororaphis strain SS44C4 appears to be the same strain as Pseudomonas chlororaphis PTA-123716.  Alternatively, it would have been obvious to one of ordinary skill in the art from the teachings of Cerf et al. to utilize a Pseudomonas chlororaphis strain, or variant thereof, that is likewise effective for increasing disease resistance when applied to a crop plant, including Pseudomonas chlororaphis PTA-123716, or a variant thereof comprising a 16S rDNA comprising the nucleotide sequence of SEQ ID NO: 1.
	
Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653